EXHIBIT 10-42 PLEDGE AND SECURITY AGREEMENT made by COMMUNICATION INTELLIGENCE CORPORATION and certain of its Subsidiaries in favor of SG PHOENIX LLC, as Collateral Agent for the ratable benefit of the Secured Parties Dated as of June 5, 2008 EXHIBIT 10-42 Table of Contents Page SECTION 1. Defined Terms 1 1.1 Definitions. 1 1.2 Other Definitional Provisions 5 SECTION 2. Grant of Security Interest 5 SECTION 3. Representations and Warranties 6 3.1 Title; No Other Liens 6 3.2 Perfected First Priority Liens 7 3.3 Jurisdiction of Organization; Chief Executive Office 7 3.4 Farm Products 7 3.5 Investment Property 7 3.6 Receivables. 8 3.7 Intellectual Property. 8 3.8 Commercial Tort Claims. 8 SECTION 4. Covenants. 9 4.1 Delivery of Instruments, Certificated Securities and Chattel Paper 9 4.2 Maintenance of Insurance. 9 4.3 Maintenance of Perfected Security Interest; Further Documentation. 9 4.4 Changes in Name, etc. 10 4.5 Notices 10 4.6 Investment Property. 10 4.7 Intellectual Property. 12 4.8 Commercial Tort Claims 13 SECTION 5. Remedial Provisions. 13 5.1 Certain Matters Relating to Receivables. 13 5.2 Communications with Obligors; Grantors Remain Liable. 14 5.3 Pledged Stock. 15 5.4 Proceeds to be Turned Over to Collateral Agent 16 5.5 Application of Proceeds 16 5.6 Code and Other Remedies 16 5.7 Registration Rights 17 5.8 Subordination 18 5.9 Deficiency 18 SECTION 6. The Collateral Agent. 18 6.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. 18 6.2 Undertaking of the Collateral Agent. 20 6.6 Duty of Collateral Agent 24 (i) EXHIBIT 10-42 Table of Contents (continued) Page 6.7 Execution of Financing Statements 24 6.8 Authority of Collateral Agent 24 6.9 Intercreditor Arrangements 24 SECTION 7. Miscellaneous. 25 7.1 Amendments. 25 7.2 Notices 25 7.3 No Waiver by Course of Conduct; Cumulative Remedies 25 7.4 Enforcement Expenses; Indemnification. 26 7.5 Security Interest Absolute 26 7.6 Successors and Assigns 26 7.7 Set-Off; Limitation on Individual Actions. 26 7.8 Counterparts 27 7.9 Severability 28 7.10 Section Headings 28 7.11 Integration 28 7.12 GOVERNING LAW 28 7.13 Submission To Jurisdiction; Waivers 28 7.14 Acknowledgements 29 7.15 Additional Grantors. 30 7.16 Continuing Security Interest; Releases of Collateral. 30 7.17 WAIVER OF JURY TRIAL 30 SCHEDULES Schedule 1—Notice Address Schedule 2—Investment Property Schedule 3—Perfection Matters Schedule 4—Location of Jurisdiction of Organization and Chief Executive Offices Schedule 5—Intellectual Property ANNEXES Annex 1—Form of Assignment and Assumption Agreement (ii) EXHIBIT 10-42 PLEDGE AND SECURITY AGREEMENT PLEDGE AND SECURITY AGREEMENT, dated as of June 5, 2008, made by each of the signatories hereto (together with any other entity that may become a party hereto as provided herein, the “Grantors”), in favor of SG
